Citation Nr: 1233900	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-19 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include cervical degenerative disc disease.

2.  Entitlement to an effective date earlier than September 8, 2009, for the award of an initial evaluation of 20 percent for degenerative arthritis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

On September 25, 2012, VA received additional evidence from the Veteran.  Under 38 C.F.R. § 20.1304(c), it provides that receipt of "pertinent evidence" after a case is certified to the Board, which has not been considered by the agency of original jurisdiction, must be referred back to the agency of original jurisdiction unless (1) a waiver by the appellant or the representative is received or (2) the claim may be fully allowed.  The evidence pertains to hearing loss, which is not an issue on appeal.  Therefore, the Board finds the evidence is not pertinent to the claim on appeal.  

The issues of entitlement to (1) an increased rating for degenerative arthritis of the lumbosacral spine; (2) service connection for bilateral hearing loss; and (3) service connection for tinnitus have been raised by the record, see VA Form 21-4138, Statement in Support of Claim, received August 9, 2012 (addressing all three issues), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an earlier effective date for the award of an initial 20 percent evaluation for degenerative arthritis of the lumbosacral spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not sustain an injury to the cervical spine during service.

2.  The preponderance of the evidence is against a finding that a cervical spine disability, to include degenerative disc disease, is related to service.


CONCLUSION OF LAW

A cervical spine disability, to include degenerative disc disease, was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must inform the claimant: (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the March 2008 letter informed the Veteran of the evidence necessary to substantiate the claim, the responsibilities between VA and the Veteran in obtaining and/or providing evidence, and how disability ratings and effective dates are signed.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  Following VA informing the Veteran that one provider would not provide the medical records without paying a fee, the Veteran subsequently submitted those records to VA.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

VA also provided the Veteran with a VA examination and obtained a medical opinion in connection with the claim.  The medical examination addressed the symptoms the Veteran was experiencing.  In the medical opinion, the examiner reviewed the claims file, including the service treatment records and post service treatment records, and provided an opinion that was based upon the facts in the claims file and medical principles.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection is warranted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To establish compensation for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362(2009).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2011).  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for a cervical spine disability, to include cervical degenerative disc disease.  The reasons follow.

The Veteran has alleged he sustained an injury to his neck during service in March 1969, at the same time he sustained the injury to his low back.  The Board finds as fact that there was no injury to the neck or cervical spine in service.  There is evidence that the Veteran sustained an injury in service and that he was having pain in his back; however, the evidence does not substantiate an injury to the neck.  For example, the Veteran was seen in April 1969 complaining of pain on the right chest and side and back following trauma when a bunker fell on him.  Following physical examination, the examiner entered an impression of muscle spasm and strain following trauma.  There was no documentation of neck pain or a neck injury.  Additionally, in the Report of Medical History completed by the Veteran in November 1969 (right before service discharge), when asked if the Veteran had a history of "back trouble of any kind," he checked "yes" and wrote "muscle spasms in back."  See item # 20.  When asked if he had ever consulted or been treated in the last five years, the Veteran checked, "Yes," and wrote that it was for a back injury in April 1969 in Vietnam.  See item # 34.  In response to the Veteran indicating a positive history of back trouble, the examiner wrote that it was a "Back injury treated [without] sequelae."  When asked if there was any other illness or injury other than those noted, the Veteran checked, "No."  See item # 33.

The Veteran had the thought processes to report back pain at the time of the injury and at service discharge; however, he did not report neck pain at either of those times.  At the December 2009 VA examination, the Veteran reported having chronic neck pain from the time of the injury to service discharge.  The Board finds that had the Veteran sustained an injury to his neck at the same time he injured his low back, he would have reported it in April 1969 or in the Report of Medical History.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed.R.Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  It does not make sense for the Veteran to have reported pain in only one area if he was having pain in both areas.

Additionally, the first time neck pain is documented in the claims file is in June 1997.  There, the Veteran was asked what his chief complaint was and when it started.  The Veteran wrote "neck pain" and that it started "6-1-97."  See record.  In a separate record (from the same facility), the examiner noted the Veteran reported the onset of neck pain after having gone white water rafting several days earlier.  Thus, the Veteran reported that the onset of his neck pain was in 1997-almost 30 years following service discharge.  The Board accords this statement from the Veteran (that the neck pain began in June 1997) high probative value, as he made it in connection with seeking medical advice, which statements tend to be credible.  See Fed.R.Evid. 803(4) (generally finding reliable statements for the purposes of medical diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).  Based on the above, the Board finds that the Veteran's allegation of sustaining a neck injury in service is not credible and finds as fact that no neck injury occurred during service.

The Board notes that the Veteran has been awarded service connection for posttraumatic stress disorder and that the RO has conceded he is a combat veteran.  See September 2010 rating decision on page 2.  Under the provisions of 38 U.S.C.A. § 1154(b), it provides a relaxed evidentiary standard for combat veterans regarding evidence of a disease or injury in service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  Specifically, in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of service, even though there is no official records of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  

Here, however, the Veteran has not alleged that the incident where the bunker fell on top of him was while he was engaging "in combat."  In the August 2010 VA examination report, it shows that the Veteran described the incident as follows: "The claimant relates the following traumatic event: [the Veteran] reported that while he was serving in Vietnam[,] a bunker collapsed on him and five other men.  He stated that this occurred during monsoon season."  See report on page 3 under "Stressor Information."  In the lay statement from one of the men (GLH) who was also injured in that accident, he wrote that the bunker fell on top of them "while securing an airstrip under construction at a place called Poli Klang."  See buddy statement, received April 2008.  Neither the Veteran's nor GLH's descriptions of the incident relay that the bunker fell while engaging in combat.  See Moran v. Peake, 525 F.3d 1157, 1159 (Fed.Cir.2008) (holding that the term "engaged in combat with the enemy" in § 1154(b) requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, as determined on a case-by-case basis.  A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of § 1154(b).).  Because the injury was not incurred while engaging in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board also finds that the Veteran's allegations of chronic neck pain since the 1969 injury are also not credible.  As stated above, in a June 1997 private medical record, the Veteran reported developing neck pain following white water rafting four days prior.  See record.  When the Veteran was seen in July 1999, he reported having severe back pain for several months (it was clear the Veteran was discussing his low back).  He made no mention of his neck.  See private medical record.  In May 2000, the Veteran was seen with complaints of low back pain since January 1999.  He did not report any neck pain at that time.  The examiner noted that the Veteran reported he did not "really know what was the original cause of his clinical symptoms."  At the December 2009 VA examination, the Veteran reported having chronic neck pain since 1969.  See report under "Specific History for Neck Condition."  The Board finds that had the Veteran been experiencing chronic neck pain, he would have reported such pain at these same times he was reporting low back pain because he has indicated that both were chronic from the time of the injury.  The Veteran's allegations of chronic neck pain since the alleged 1969 injury are also rejected as not credible.

Lastly, VA obtained a medical opinion in April 2010.  There, the examiner reviewed the service treatment records and the evidence of record.  She concluded that the evidence showed the Veteran had a significant injury to the low back in service and noted that it was known that any injury to a joint, including the lumbar spine, predisposes the individual to develop arthritic changes and further symptoms years after the initial injury.  She stated that because the Veteran had a documented significant injury to his low back, it was at least as likely as not that the current disability was related to the in-service injury.  As to the cervical spine, she concluded the following:

This [V]eteran's service records, however, fail to reveal any documented pathology or diagnosis regarding his cervical spine.  In the clinic note of 4-7-69[,] there was no mention of any neck injury.  The separation physical examination of 11-6-69 also revealed no documentation of any neck injury or diagnosis.  Although the [V]eteran's most recent C&P examination and also his post service treatment records by the orthopedist from 2000 reveal degenerative arthritis of the cervical spine, his currently diagnosed disorder of the neck is less likely than not related to the [V]eteran's military service, specifically the incident occurring in or around April 1969[,] which involved a bunker falling on him, due to lack of medical evidence supporting any neck injury in the service.

Because the Board agrees with the physician's determination that the Veteran did not, in fact, sustain an injury to his neck during service and that there is evidence against a finding of continuity of symptomatology, this medical opinion is based upon an accurate medical history.  As a result, the Board accords the opinion high probative value.  There is no competent evidence to refute this opinion.  The Board has already addressed that the Veteran's allegations of chronic neck pain since service discharge are not credible.  Again, when neck pain was first documented in June 1997, the Veteran reported the pain began in June 1997, which is decades after service discharge.  Thus, there is no need to weigh the Veteran's statements against the VA medical opinion.

For the above reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a cervical spine disability, to include cervical degenerative disc disease, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a cervical spine disability, to include cervical degenerative disc disease, is denied.


REMAND

In a May 2010 rating decision, the RO awarded service connection for degenerative arthritis of the lumbosacral spine and assigned an initial noncompensable evaluation from February 29, 2008, and a 20 percent evaluation from December 8, 2009.  See rating decision.  That same month, the Veteran reported that a mistake had been made as to the effective date assigned.  See VA Form 21-4138, Statement in Support of Claim.  The Veteran's representative clarified that the Veteran was seeking to have the 20 percent evaluation go back to February 29, 2008.  There is no statement of the case in the claims file or in Virtual VA.  Thus, the claim must be remanded.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case on the issue of entitlement to an effective date earlier than September 8, 2009, for the award of a 20 percent evaluation for degenerative arthritis of the lumbosacral spine based on consideration of all evidence of record.  

By this remand the Board intimates no opinion regarding any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


